NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             BREIGE H., Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY, A.W., Appellees.

                              No. 1 CA-JV 18-0198
                                FILED 5-14-2019


            Appeal from the Superior Court in Maricopa County
                              No. JD529056
                The Honorable Arthur T. Anderson, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                        BREIGE H. v. DCS, A.W.
                         Decision of the Court



                     MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Chief Judge Samuel A. Thumma
joined.


C A T T A N I, Judge:

¶1            Breige H. (“Mother”) appeals the superior court’s order
terminating her parental rights as to her daughter, A.W.1 For reasons that
follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In July 2015, the Department of Child Safety (“DCS”) filed a
dependency petition alleging that Mother was unable to parent A.W. due
to substance abuse, domestic violence, and neglect. A.W. was placed with
her maternal grandparents, and she was found dependent as to Mother in
December 2015.

¶3             Mother has a history of chronic substance abuse, often
following a pattern of brief sobriety and then relapse, and DCS provided a
case plan of family reunification and services aimed at treating Mother’s
substance abuse. Mother first used marijuana and alcohol at the age of 14,
methamphetamine at 16, and heroin at 17. She sought treatment for her
substance abuse in December 2013 but relapsed shortly after treatment. In
early 2014, she attended another treatment program, but she did not
complete the program and relapsed on heroin. Then in 2015, DCS began
providing Mother with drug testing services. That year, Mother failed to
appear for testing on 12 out of 17 occasions, and when she did submit to
testing, she tested positive for amphetamines, THC, and heroin. Mother
also failed to appear for three scheduled substance abuse assessments, and
she was closed out for non-participation in December 2015.

¶4             In May 2016, Mother was admitted to a residential treatment
facility, and for a time appeared to be progressing well, but she was later


1     After conducting a separate severance hearing, the superior court
terminated the parental rights of A.W.’s father. He is not a party to this
appeal.


                                    2
                          BREIGE H. v. DCS, A.W.
                           Decision of the Court

asked to leave the program and relapsed shortly thereafter. In early 2017,
Mother attended and completed the Lifewell treatment program, but she
relapsed after completing the program. She tested positive for drugs
several times, and submitted multiple diluted drug tests. In June 2017,
Mother was arrested for driving under the influence, her fifth substance
abuse-related arrest.

¶5            In light of Mother’s ongoing substance abuse, as well as
concerns over her parenting abilities and A.W.’s need for permanency, DCS
requested and the court changed the case plan to severance and adoption.
DCS moved for severance on grounds of substance abuse and 15 months’
out-of-home placement, see Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(3), (8)(c),
and the superior court conducted a severance hearing. After the hearing,
the superior court terminated Mother’s parental rights as to A.W., finding
both statutory grounds for severance and that severance was in A.W.’s best
interests.

¶6            Mother timely appealed, and we have jurisdiction under
A.R.S. § 8-235(A).

                                DISCUSSION

¶7            Termination of parental rights requires clear and convincing
evidence of a statutory ground set out in A.R.S. § 8-533(B), Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12 (2000), and proof by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 284, 288, ¶¶ 22, 41 (2005). We
view the evidence in the light most favorable to affirming the superior
court’s ruling and will not overturn the court’s findings unless no
reasonable evidence supports them. Ariz. Dep’t of Econ. Sec. v. Matthew L.,
223 Ariz. 547, 549, ¶ 7 (App. 2010).

I.     Substance Abuse.

¶8            Mother argues that the superior court erred by finding clear
and convincing evidence that severance was warranted based on substance
abuse. Under A.R.S. § 8-533(B)(3), parental rights may be severed based on
substance abuse if the “history of chronic substance abuse renders the
parent ‘unable to discharge parental responsibilities’ and ‘reasonable
grounds’ exist to ‘believe that the conditions will continue for a prolonged
indeterminate period.’” Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 287,
¶ 17 (App. 2016). Chronic substance abuse is not necessarily constant
substance abuse, and temporary abstinence must be balanced against a
parent’s significant history of drug abuse and relapse. Id.


                                       3
                          BREIGE H. v. DCS, A.W.
                           Decision of the Court

¶9             Mother claims that DCS did not establish that her substance
abuse would continue for a prolonged indeterminate period, asserting that
she has been sober since July 2017. But the record demonstrates that Mother
has repeatedly relapsed after brief periods of sobriety, rendering uncertain
any prospects for long-term sobriety. See Raymond F. v. Ariz. Dep’t of Econ.
Sec., 224 Ariz. 373, 379, ¶ 29 (App. 2010). As the trier of fact, the superior
court properly considered evidence of Mother’s prior substance abuse,
prior efforts at sobriety, and prior relapses in determining whether
reasonable grounds existed to believe Mother’s substance abuse would
continue, notwithstanding a current period of sobriety. See Jennifer S., 240
Ariz. at 287, ¶ 20. And the record supports the court’s finding that Mother
had not resolved her substance abuse issues.

¶10            As detailed above, Mother began using drugs when she was
14 years old and never stopped completely, despite frequent efforts and
brief pauses. She participated in services at four treatment facilities in five
years but was not able to remain drug free. Although Mother claims to
have been sober since July 2017, she provided a diluted urinalysis in
January 2018, and a family member testified that Mother knew how to
dilute her tests. The record thus supports the superior court’s finding that
reasonable grounds existed to believe Mother’s substance abuse would
likely continue for a prolonged indeterminate period.

¶11           Mother also claims the superior court erred by finding that
her substance abuse rendered her unable to discharge her parental
responsibilities, noting that she had taken parenting classes and had
demonstrated appropriate parenting skills. To sever parental rights based
on substance abuse, the superior court must find that the parent’s chronic
substance abuse renders her unable to discharge “parental responsibilities,”
which include those duties that persons of ordinary intelligence understand
a parent to owe to her child. Raymond F., 224 Ariz. at 377–78, ¶¶ 19–20. And
the record here demonstrates that Mother’s substance abuse rendered her
unable to discharge those responsibilities.

¶12          Mother and A.W. were living in a home without electricity
and were facing eviction, and Mother abused drugs in front of A.W. After
A.W. was placed with her grandparents, Mother struggled to appropriately
discipline A.W. during visitations, often becoming angry and cursing.
Mother once threatened to “slit [A.W.’s] throat,” and on another occasion,
she caused bruises “up and down” A.W.’s leg. Mother disappeared “for
days” without contacting A.W. A.W. was confused about Mother’s
parental role in her life and struggled to bond with others. She also
displayed aggression and other behavioral issues when Mother was living


                                      4
                          BREIGE H. v. DCS, A.W.
                           Decision of the Court

in the same home in 2017, and those issues did not subside until Mother
moved out. Accordingly, the record supports the superior court’s finding
as to Mother’s inability to discharge her parental responsibilities.2

II.    Best Interests.

¶13           Next, Mother argues that the superior court erred by finding
that severance was in A.W.’s best interests. To find that termination of
parental rights is in the child’s best interests, the superior court must
conclude that the child would benefit from severance or be harmed by a
denial of severance. Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 150, ¶ 13
(2018).

¶14           Mother claims that severance is not in A.W.’s best interests
because Mother is bonded to her child. But in light of the issues described
above, “[t]he existence and effect of a bonded relationship between a
biological parent and a child, although a factor to consider, is not
dispositive in addressing best interests.” See Dominique M. v. Dep’t of Child
Safety, 240 Ariz. 96, 98, ¶ 12 (App. 2016).

¶15            Mother also claims that severance is not in A.W.’s best
interests because Mother is employed, has a residence, and has children’s
items for A.W. The court must look at the totality of the circumstances,
however, in assessing best interests, see id. at 99, ¶ 12, and the circumstances
here support the superior court’s best interests finding. The court
concluded that A.W. would benefit from severance because her
grandparents provided her with a stable, loving home and were willing to
adopt. Because a best interests finding may be supported by benefits to the
child resulting from a potential adoption that provides the child with
stability, see Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4, ¶ 12 (2016), the
superior court did not abuse its discretion by finding that termination was
in A.W.’s best interests.




2     Because sufficient evidence supports the superior court’s finding of
substance abuse as a ground for severance, we need not address Mother’s
arguments pertaining to the other severance ground of 15 months’ out-of-
home placement. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,
¶ 3 (App. 2002).


                                       5
                 BREIGE H. v. DCS, A.W.
                  Decision of the Court

                      CONCLUSION

¶16   For the foregoing reasons, we affirm.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                6